--------------------------------------------------------------------------------

Exhibit 10.1


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between James
A.  Clishem (“Employee”) and Active Power, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).


RECITALS


WHEREAS, Employee was employed by the Company;


WHEREAS, Employee signed an Proprietary Information and Nondisclosure
Agreement with the Company on May 5, 2005 (the “Confidentiality Agreement”);


WHEREAS, Employee signed a Severance Benefits Agreement with the Company on
April 14, 2010, which amended and restated that a Severance Benefits Agreement
dated October 29, 2008 (collectively, the “Severance Agreement”);


WHEREAS, the Company and Employee have entered into (i) Stock Option Agreements,
dated June 7, 2005, November 10, 2005, May 16, 2006, February 7, 2007, February
28, 2008, February 4, 2009, February 25, 2010 and February 25, 2010 granting
Employee the option to purchase shares of the Company’s common stock subject to
the terms and conditions of the Company’s 2000 Stock Incentive Plan and the
Stock Option Agreements and (ii) a Stock Option Agreement, dated February 28,
2011 granting Employee the option to purchase shares of the Company’s common
stock subject to the terms and conditions of the Company’s 2010 Equity Incentive
Plan and the Stock Option Agreement (all such agreements referred to in (i) and
(ii), collectively the “Stock Agreements”);


WHEREAS, Employee and the Company have agreed that Employee’s employment with
the Company will terminate effective October 14, 2011 (the “Termination Date”),
and that such separation will be considered an involuntary termination without
cause as described in the Severance Agreement; and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


AGREEMENT


1.             Consideration.  In consideration of Employee’s execution of this
Agreement and Employee’s fulfillment of all of its terms and conditions, the
Company agrees as follows:

 
Page 1 of 10

--------------------------------------------------------------------------------

 

a.             Separation Payment.  The Company agrees to pay Employee a total
of Three Hundred and Forty-Four Thousand and no/100 Dollars ($344,000.00), at
the rate of Twenty Eight Thousand, Six Hundred Sixty-Six and 67/100 Dollars
($28,666.67) per month, less applicable withholding, for twelve (12) months from
the first regular payroll date following the Effective Date, in accordance with
the Company’s regular payroll practices.


b.             COBRA.  The Company shall reimburse Employee for the payments
Employee makes for COBRA coverage for a period of twelve (12) months, or until
Employee has secured other employment, whichever occurs first, provided Employee
timely elects and pays for continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time
period prescribed pursuant to COBRA.  COBRA reimbursements shall be made by the
Company to Employee consistent with the Company’s normal expense reimbursement
policy, provided that Employee submits documentation to the Company
substantiating his payments for COBRA coverage.  The Company’s obligation to pay
COBRA reimbursements shall cease immediately upon the date that Employee secures
other employment.


c.             Bonus.  The Company agrees to pay Employee a lump sum of One
Hundred Thousand Dollars ($100,000), less applicable withholding, to compensate
Employee for his 2011 bonus in accordance with Section 2(d) of the Severance
Agreement.  This payment will be made to Employee within ten (10) days following
the Effective Date of this Agreement.


d.             General.  Employee acknowledges that without this Agreement, he
is otherwise not entitled to the consideration listed in this paragraph 1.


2.             Stock.  In consideration for this Agreement, the Parties have
agreed that, for the purposes of determining the number of shares of the
Company’s common stock that Employee is entitled to purchase from the Company
pursuant to the exercise of outstanding options, the Company will accelerate the
vesting of  435,475 shares (equivalent to an additional one (1) year of vesting)
under the Stock Agreements that would have otherwise remained unvested at the
Termination Date, such that Employee will be vested in a total of 1,890,675
shares under the Stock Agreements, effective as of the Effective Date.  The
exercise of Employee’s vested options shall continue to be governed by the terms
and conditions of the Company’s Stock Agreements.  Employee hereby acknowledges
and agrees that he is not entitled to any additional vesting under the Stock
Agreements.


3.             Benefits.  Employee’s health insurance benefits shall cease on
October 14, 2011, subject to Employee’s right to continue his health insurance
under COBRA.  Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Termination
Date.


4.             Payment of Salary and Receipt of All Benefits.  Employee
acknowledges and represents that, other than (i) the consideration set forth in
this Agreement, (ii) accrued vacation/PTO in the amount reflected in the
Company’s records, and (iii) outstanding business expenses in an amount not to
exceed Three Thousand Two Hundred Fifteen and 62/100 ($3,215.62), the Company
has paid or provided all salary, wages, bonuses, accrued vacation/paid time off,
premiums, leaves, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Employee.  Items set forth in Section 4(ii) and (iii) will be paid in accordance
with Company policy and schedule.

 
Page 2 of 10

--------------------------------------------------------------------------------

 

5.             Resignation and Release of Claims.  Employee hereby resigns all
executive positions with the Company and with all subsidiaries of the Company
and hereby resigns as a member of the Board of Directors of the Company and from
the Board of Directors of all subsidiaries of the Company. Employee agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company and its current and former officers,
directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, parents, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”).  Employee, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement, including, without limitation:


a.             any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;


b.             any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.             any and all claims for wrongful discharge of employment;
constructive discharge; termination in violation of public policy;
discrimination; harassment; retaliation; breach of contract, both express and
implied; breach of covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; and
disability benefits;


d.             any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Employee Retirement Income
Security Act of 1974; the Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Texas Payday
Act; Texas Workers’ Compensation Act; and Chapter 21 of the Texas Labor Code
(also known as the Texas Commission on Human Rights Act);


e.             any and all claims for violation of the federal or any state
constitution;

 
Page 3 of 10

--------------------------------------------------------------------------------

 

f.              any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;


g.             any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and


h.             any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).


6.             Unknown Claims.  Employee acknowledges that he has been advised
to consult with legal counsel and that he is familiar with the principle that a
general release does not extend to claims that the releaser does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the
releasee.  Employee, being aware of said principle, agrees to expressly waive
any rights he may have to that effect, as well as under any other statute or
common law principles of similar effect.


7.             No Pending or Future Lawsuits.  Employee represents that he has
no lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees.  Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.


8.             Application for Employment.  Employee understands and agrees
that, as a condition of this Agreement, Employee shall not be entitled to any
employment with the Company, and Employee hereby waives any right, or alleged
right, of employment or re-employment with the Company.  Employee further agrees
not to apply for employment with the Company and not otherwise pursue an
independent contractor or vendor relationship with the Company.


9.             Confidentiality.  Employee agrees to maintain in complete
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Separation Information”).  Except as required by law, Employee
may disclose Separation Information only to his immediate family members, the
Court in any proceedings to enforce the terms of this Agreement, Employee’s
counsel, and Employee’s accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties.  Employee agrees that
he will not publicize, directly or indirectly, any Separation Information.

 
Page 4 of 10

--------------------------------------------------------------------------------

 

Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence and a material term of this Agreement.  The
Parties agree that if the Company proves that Employee breached this
Confidentiality provision, the Company shall be entitled to an award of its
costs spent enforcing this provision, including all reasonable attorneys’ fees
associated with the enforcement action, without regard to whether the Company
can establish actual damages from Employee’s breach. Any such individual breach
or disclosure shall not excuse Employee from his obligations hereunder, nor
permit him to make additional disclosures.  Employee warrants that he has not
disclosed, orally or in writing, directly or indirectly, any of the Separation
Information to any unauthorized party.


10.           Trade Secrets and Confidential Information/Company
Property.  Employee reaffirms and agrees to observe and abide by the terms of
the Confidentiality Agreement, specifically including the provisions regarding
nondisclosure of the Company’s trade secrets and confidential and proprietary
information, and any restrictive covenants contained therein.  Employee also
reaffirms and agrees to observe and abide by the terms of the surviving terms of
the Severance Agreement, including the non-competition and non-solicitation
provisions contained in Section 4 of such agreement.  Employee’s signature below
constitutes his certification under penalty of perjury that he has returned all
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with his employment with the Company, or
otherwise belonging to the Company.


11.           No Cooperation.  Employee agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so.  Employee agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order.  If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee shall state no
more than that he cannot provide counsel or assistance.


12.           Non-Disparagement.  Employee agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees.  Employee shall direct any inquiries by potential
future employers to the Company’s human resources department, which shall use
its best efforts to provide only the Employee’s last position and dates of
employment.


13.           Breach.  In addition to the rights provided under paragraph 22
below (the “Attorneys’ Fees” section), Employee acknowledges and agrees that any
material breach of this Agreement, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Employee under this Agreement and to
obtain damages, except as provided by law.


14.           No Admission of Liability.  Employee understands and acknowledges
that this Agreement constitutes a compromise and settlement of any and all
actual or potential disputed claims by Employee.  No action taken by the Company
hereto, either previously or in connection with this Agreement, shall be deemed
or construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 
Page 5 of 10

--------------------------------------------------------------------------------

 

15.           Costs.  The Parties shall each bear their own costs, attorneys’
fees, and other fees incurred in connection with the preparation of this
Agreement.


16.           ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN TRAVIS COUNTY, TEXAS BEFORE
THE JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH TEXAS LAW, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR
CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION.  TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH TEXAS LAW, TEXAS
LAW SHALL TAKE PRECEDENCE.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION.  THE PARTIES AGREE
THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE
RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION
AWARD.  THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE
COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR
ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


17.           Tax Consequences.  The Company makes no representations or
warranties with respect to the tax consequences of the payments and any other
consideration provided to Employee or made on his behalf under the terms of this
Agreement.  Employee agrees and understands that he is responsible for payment,
if any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
thereon.  Employee further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, interest, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of (a) Employee’s failure to pay
or the Company’s failure to withhold, or delayed payment of, federal or state
taxes, or (b) damages sustained by the Company by reason of any such claims,
including attorneys’ fees and costs.

 
Page 6 of 10

--------------------------------------------------------------------------------

 

18.           Authority.  The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement.  Employee represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement.  Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.


19.           No Representations.  Employee represents that he has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement.  Employee has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.


20.           No Waiver.  The failure of the Company to insist upon the
performance of any of the terms and conditions in this Agreement, or the failure
to prosecute any breach of any of the terms or conditions of this Agreement,
shall not be construed thereafter as a waiver of any such terms or
conditions.  This entire Agreement shall remain in full force and effect as if
no such forbearance or failure of performance had occurred.


21.           Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


22.           Attorneys’ Fees.  In the event that either Party brings an action
to enforce or effect its rights under this Agreement, the prevailing Party shall
be entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.


23.           Entire Agreement.  This Agreement represents the entire agreement
and understanding between the Company and Employee concerning the subject matter
of this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement, the surviving terms of the Severance
Agreement, and the Stock Agreements.


24.           No Oral Modification.  This Agreement may only be amended in a
writing signed by Employee and the Company’s Chief Executive Officer.

 
Page 7 of 10

--------------------------------------------------------------------------------

 

25.           Governing Law.  This Agreement shall be governed by the laws of
the State of Texas, without regard for choice-of-law provisions.  Employee
consents to personal and exclusive jurisdiction and venue in the State of Texas.


26.           Section 409A.


a.             Notwithstanding anything to the contrary in this Agreement, if
Employee is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final Treasury
Regulations and any guidance promulgated thereunder (“Section 409A”) at the time
of Employee’s termination of employment (other than due to death), and the
severance payable to Employee, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) that are payable within the first
six (6) months following Employee’s termination of employment, will become
payable on the first payroll date that occurs on or after the date six (6)
months and one (1) day following the date of Employee’s termination of
employment.  All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Notwithstanding anything herein to the contrary, if
Employee dies following Employee’s termination of employment but prior to the
six (6) month anniversary of Employee’s termination of employment, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Employee’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


b.             Any amount paid under the Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of this Agreement.  Any amount
paid under the Agreement that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit will not
constitute Deferred Compensation Separation Benefits for purposes of this
Agreement.  For this purpose, “Section 409A Limit” means the lesser of two (2)
times: (i) Employee’s annualized compensation based upon the annual rate of pay
paid to Employee during the Company’s taxable year preceding the Company’s
taxable year of Employee’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Employee’s employment is terminated.


c.             The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so
comply.  Employee and the Company agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Employee under Section
409A.

 
Page 8 of 10

--------------------------------------------------------------------------------

 

27.           Effective Date.  This Agreement will become null and void if not
signed by Employee on or before 3:00 pm (CST) on October 16, 2011.  This
Agreement will become effective on the day both Parties have signed it (the
“Effective Date”).


28.           Counterparts.  This Agreement may be executed in counterparts and
by facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


29.           Voluntary Execution of Agreement.  Employee understands and agrees
that he executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees.  Employee acknowledges that:


a.             he has read this Agreement;


b.             he has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of his own choice or has elected
not to retain legal counsel;


c.             he understands the terms and consequences of this Agreement and
of the releases it contains; and


d.             he is fully aware of the legal and binding effect of this
Agreement.


[Remainder of Page Blank; Signature Page Follows]

 
Page 9 of 10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 

 
JAMES A. CLISHEM, an individual
           
Dated:  October 15, 2011
/s/ James A. Clishem
 
James A. Clishem
             
ACTIVE POWER, INC.
           
Dated:  October 15, 2011
By 
/s/ Benjamin L. Scott    
Benjamin L. Scott
   
Chairman



 
Page 10 of 10

--------------------------------------------------------------------------------